 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   JORGE CONTRERAS,                                Case No. 1:19-cv-01523-AWI-SAB

10                     Petitioner,                   DEATH PENALTY CASE

11          v.                                       ORDER SETTING INITIAL CASE
                                                     MANAGEMENT CONFERENCE
12   RONALD DAVIS, Warden of California
     State Prison at San Quentin,                    Case Management Conference
13
                       Respondent.                   Date: January 23, 2020
14                                                   Time: 10:00 a.m.
                                                     Courtroom: 9
15
                                                     Judge: Hon. Stanley A. Boone
16

17          On October 28, 2019, Petitioner Jorge Contreras, a state prisoner facing capital

18   punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing requests for

19   appointment of counsel to represent him (Doc. No. 1) and to proceed in forma pauperis (Doc. No.

20   2).

21          On November 6, 2019, the Court issued an order referring the case to the Selection Board

22   for the Eastern District of California for recommendation of counsel and granting Petitioner’s

23   request to proceed in forma pauperis. (Doc. No. 9.)

24          On November 7, 2019, Deputy Attorney General Christina Hitomi Simpson filed her

25   notice of appearance on behalf of Respondent, Ron Davis, Warden of California State Prison at

26   San Quentin. (Doc. No. 11.)

27          On November 25, 2019, the Selection Board recommended that attorneys Brian M.

28   Pomerantz and Ken Murray be appointed to represent Petitioner.
                                                     1
 1   Accordingly,

 2   1.    On January 23, 2020, at 10:00 a.m., the undersigned will hold the initial case

 3         management conference. The parties may appear by teleconference. Counsel are

 4         directed to contact the Court’s Courtroom Deputy Clerk, Mamie Hernandez, to

 5         advise that they will be appearing telephonically and to obtain the teleconference

 6         number and pass code.

 7   2.    Petitioner’s counsel shall be prepared to discuss the due date for filing the federal

 8         habeas petition pursuant to 28 U.S.C. § 2254 and any intention of seeking tolling.

 9   3.    Respondent’s counsel shall be prepared to discuss a date for filing the answer or

10         other responsive pleading as well as setting a date for electronic lodging of the

11         state court record as described in Local Rule 191(h)(1) and consistent with the

12         timeframe provided therein. The Court’s expectation regarding lodging of the

13         state record is that:

14         a.       Respondent’s counsel shall file a Notice of Lodging and lodge the state

15                  court record in electronic (optical character recognition) format on the

16                  Court’s electronic filing system, each item of the state court record shall be

17                  lodged as an attachment to the Notice of Lodging, for each separate

18                  attachment the Notice of Lodging shall identify the attachment number and

19                  the Bate-stamp numbers and the name of that part of the record including

20                  its internal pagination if any, the identical identifying information shall also
21                  be included as the docket title of each electronically lodged attachment to

22                  the Notice of Lodging, to the extent possible each separate paper volume of

23                  the state court record shall be lodged as one attachment,

24         b.       State sealed records shall be lodged in paper form, and

25         c.       Respondent’s counsel need not lodge the state court record on CDs and

26                  courtesy copies on CD are not required.
27   4.    Counsel for Petitioner and Respondent shall meet and confer regarding the above

28         scheduling and other matters and file not later than one (1) week prior to the case
                                               2
 1                    management conference a joint statement summarizing their discussions including

 2                    matters upon which they agree and their respective positions in the event of

 3                    disagreement.

 4            5.      At the conclusion of the case management conference, Respondent’s counsel will

 5                    be excused and the conference will continue ex parte with counsel for Petitioner

 6                    present to discuss budgeting matters including requirements of: the Criminal

 7                    Justice Act, 18 U.S.C. § 3006A (“CJA”) Policies and Procedures of the Judicial

 8                    Council of the Ninth Circuit;1 the Guidelines for Administering the CJA and

 9                    Related Statutes, Volume 7, Part A, Guide to Judiciary Policy;2 and applicable

10                    requirements of the Guide to Case Management and Budgeting in Capital Habeas

11                    Cases in the Eastern District of California Fresno Division.3 In accordance with

12                    the CJA Guidelines, counsel must submit a budget. Counsel shall work with Ninth

13                    Circuit Case Managing Attorney Jennifer Naegele to prepare a proposed initial

14                    litigation budget for Court review. Counsel may reach Ms. Naegele at

15                    jnaegele@ce9.uscourts.gov or at (415) 355-8986. Counsel will receive

16                    instructions for using eVoucher to submit budgets and claims for compensation

17                    from Ms. Naegele. Counsel shall submit the completed budget including

18                    supporting documentation through eVoucher at least one (1) week prior to the case

19                    management conference. The Court-authorized CJA funding will be submitted to

20                    and reviewed by the Ninth Circuit’s Capital Case Committee. The Capital Case
21                    Committee will then make a recommendation to the Judicial Council of the Ninth

22                    Circuit.

23
     IT IS SO ORDERED.
24

25   Dated:        December 11, 2019
                                                                UNITED STATES MAGISTRATE JUDGE
26
27   1
       Available at https://www.ca9.uscourts.gov/attorneys/
     2
       Id.
28   3
       Available at http://www.caed.uscourts.gov/caednew/index.cfm/forms/cja-capital-habeas-forms/
                                                            3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     4
